Citation Nr: 0715237	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-37 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizoid personality disorder (constitutional or 
developmental abnormality).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from June 8, 1983 to July 
8, 1983.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision issued by the Jackson, Mississippi Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
July 2006, the appeal was remanded to ensure compliance with 
due process requirements under law.

Having carefully reviewed the record, the Board finds that 
its remand directives of July 2006 have not been completed.  
Because the law requires that the Board must ensure that the 
RO complies with its directives, as well as those of the 
appellate courts, the Board regretfully finds that it must 
again remand this appeal to the Appeals Management Center 
(AMC) in Washington, DC to ensure compliance with applicable 
law.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Holding 
that compliance by the Board or the RO with remand directives 
is neither optional nor discretionary, and where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).


REMAND

The Board has not reviewed the claims with a view towards 
resolution of their merits, and presently expresses no 
opinion as to the outcome of the appeal.  However, the Board 
provides this review in order to assist the AMC/RO in its 
review and action as to the development that must be 
undertaken in order to ensure compliance with the veteran's 
due process rights.  Stegall, above.

The appellant is seeking to reopen his claims of entitlement 
to service connection for a personality disorder and for a 
psychiatric disorder.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information needed to reopen the 
claim and notifying the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant.  (Emphasis 
added.)  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  As the August 2006 AMC letter to the veteran failed 
to provide him with notice as to the evidence and information 
needed to establish entitlement to service connection for a 
personality disorder and for a psychiatric disorder (the 
underlying claims), this case must again be remanded.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his personality disorder and 
psychiatric disorder service connection 
claims, and of what part of such evidence 
he should obtain and what part the 
Secretary will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
his new and material evidence claims on 
appeal, as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for a personality 
disorder and for a psychiatric disorder.  
He should also be told to provide any 
evidence in his possession pertinent to 
each claim.  38 C.F.R. § 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claims of entitlement to service 
connection for a personality disorder and 
for a psychiatric disorder, to include by 
way of aggravation, as well as what 
evidence would substantiate his petition 
to reopen each claim.

3.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories and all pertinent caselaw, to 
include service connection by way of 
aggravation and Cotant v. Principi, 17 
Vet. App. 116, 123-30 (2003).  If it is 
determined that new and material evidence 
has been submitted to reopen either claim 
in question, the AMC/RO should consider 
arranging for appropriate VA medical 
examinations.  

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


